Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-10, drawn to an ejection device for ejecting sample blanks.
Group 2, claims 11-12, drawn to a waste removal station for a machine for processing elements in sheet form.
Group 3, claim 13, drawn to a processing machine for processing elements in sheet form.
Group 4, claims 14-15, drawn to a method for ejecting sample blanks in a processing machine for processing elements in sheet form.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of the ejection device recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent No. 2,956,805 (Golding) (hereinafter “Golding”).
With regard to the ejection device of claim 1, Golding discloses an ejection device for ejecting sample blanks (9) for a processing machine (Fig. 1) for processing elements in sheet form (9 or 9a), the processing machine (Fig. 1) comprising: - a plurality of work stations (stacker at 48 and tray at 45) including at least one waste removal station (tray at 45), and - a conveying device (including 4-8 and 11-15) comprising a plurality of gripper bars (including 5-8 and 11-15) configured to drive the elements in sheet form (9 or 9a) through the work stations (stacker at 48 and tray at 45), the ejection device being characterized in that it comprises at least one actuating element (24) able to move between: - an inactive position (withdrawn in column 2, lines 64-67) in which the at least one actuating element (24) is positioned away from the path of the gripper bar (including 5-8 and 11-15), and - an active position (operative position in column 2, line 67) in which the at least one actuating element (24) is positioned on the path of the gripper bar (including 5-8 and 11-15), the at least one actuating element (24) being configured to collaborate with the gripper bar (including 5-8 and 11-15) as the gripper bar (including 5-8 and 11-15) passes by, so as to open the gripper bar (including 5-8 and 11-15) and eject, flat, a sample of blanks (9). 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653